Citation Nr: 0940992	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from April 1977 
to September 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Indianapolis, Indiana.  
The Veteran had a hearing before a Regional Hearing Officer 
in February 2007.  A transcript of that hearing is contained 
in the record.  


FINDING OF FACT

The competent evidence fails to establish that the Veteran 
currently suffers from a lower back disability related to his 
active duty service 


CONCLUSION OF LAW

A lower back disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2004 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in June 2004 partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the June 2004 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the June 2004 letter was sent to the 
Veteran prior to the October 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An August 2007 letter provided this notice to the 
Veteran.  

Although the August 2007 notice was sent after the initial 
adjudication of the Veteran's claim, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a November 2007 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  
Private treatment records from are also of record.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded an adequate VA 
examination with respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Initially, the Board notes that although the Veteran 
complained of back pain during service, the Veteran was not 
diagnosed with a chronic lower back disorder.  A medical 
board report from September 1977 states that the Veteran 
suffers from chronic low back pain, but that its etiology was 
undetermined.  Other treatment records also merely refer to 
chronic low back pain, which the Veteran stated on multiple 
occasions he had suffered since the ninth grade.  The Board 
notes that the Veteran was diagnosed with a lower back strain 
in August 1977; however, the strain was not diagnosed as 
chronic.  Additionally, although the Veteran stated in June 
1977 that two different doctors told him he pulled ligaments 
and tendons in his back, these statements do not constitute 
credible medical evidence because the diagnoses are not 
otherwise contained in the treatment records and an 
undocumented report of them by the Veteran is inherently 
unreliable.  See Robinette v. Brown, 8. Vet. App. 69, 77 
(1995) (stating that a layperson's account of what a medical 
professional said is inherently unreliable and too attenuated 
to constitute medical evidence).  Since the Veteran's 
treatment records merely refer to chronic back pain and do 
not demonstrate a chronic lower back disability, the Board 
finds that service connection is not warranted based on 
chronicity beginning during service.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (noting that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).

Although the Board has found that the Veteran's did not 
suffer a chronic back disability during service, the inquiry 
does not end.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  To 
establish service connection in this manner, the evidence 
must show that the Veteran suffers from a current disability 
as a result of an in-service event(s).

In this case, the Veteran has been diagnosed with a chronic 
lower back disorder.  At his August 2004 VA examination, the 
Veteran was diagnosed with lumbar spondylosis and lumbar 
scoliosis.  Additionally, the Board notes that the Veteran 
did suffer instances of back pain and a back strain during 
service.  As previously stated, the Veteran complained of 
lower back pain on multiple occasions while in the military, 
and was diagnosed with a lower back strain in August 1977.  

However, while the Veteran currently suffers from a lower 
back disability, there is no competent evidence in the record 
relating his current disability to the back problems he 
suffered during service.  The Veteran's August 2004 VA 
examiner opined that it is less likely than not that the 
Veteran's current back problems are related to his active 
duty service.  To support his opinion, the examiner 
explicitly noted, among other things, the long gap in time 
between the Veteran's separation from service and his recent 
complaints of pain.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).

Additionally, the Board relies on an April 2008 VHA opinion, 
in which the reviewing physician opines that it is less 
likely than not that that the Veteran's lower back disorder 
is related to his active duty service.  The reviewing 
physician noted that the Veteran had similar complaints of 
pain prior to service and that no objective finding or 
diagnosis was made based on the Veteran's in-service 
complaints.  Thus, although the Veteran was not noted to have 
a pre-existing lower back disorder upon entrance into 
service, he also did not develop a chronic back disorder 
during service, because he merely suffered from pain of an 
undiagnosed, unknown etiology.  See Sanchez-Benitez v. West, 
supra.

In conclusion, the Board finds that a preponderance of the 
evidence is against the Veteran's claim.  Although the 
Veteran complained of back pain on multiple occasions during 
service, service treatment records do not demonstrate that 
the Veteran was diagnosed with anything chronic other than 
chronic pain, and pain alone cannot constitute a disability 
for compensation purposes.  Additionally, a preponderance of 
the evidence is against a finding that the Veteran's current 
back disability is related to his active duty service.  As 
such, the benefit of the doubt rule does not apply and the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for disability of the lower 
back is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


